REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Feaver et al. (U.S. Patent Pub. No. 2004/0248103, cited on IDS of 1/28/2020) and the secondary reference of Gullberg et al. (U.S. Patent Pub. No. 2011/0223585, cited on IDS of 1/28/2020), and no additional prior art was identified that teaches or suggests methods for sequencing as currently claimed.  Feaver teaches methods for a proximity-mediated rolling circle amplification (RCA) assay using a pair of binding guide conjugates comprising a specific binding molecule and a guide oligonucleotide are bound to an analyte in close proximity, wherein a pair of half circle probes are hybridized to the guide oligonucleotides of each binding guide conjugate and ligated with a ligase (see paragraphs 4, 5, 21 and 278 and Figure 1, left panel).  While Feaver suggests that the specific binding molecules may be polyclonal antibodies, no examples of performing the assay are presented using such antibodies (see Example 2 that uses a monoclonal antibody), and in addition, Feaver does not teach detection of target analytes in blood plasma or serum. Gullberg teaches detection of analytes in blood products such as plasma or serum using a proximity probe assay (see paragraphs 11 and 38).  However, the design and mode of operation of the proximity probe assay of Gullberg is fundamentally different from that of Feaver or the currently claimed invention in that instead of using two conjugates that each comprise a splint or guide oligonucleotide, one conjugate comprises an oligonucleotide that may prime RCA, and the other comprises an enzyme capable of enabling rolling circle amplification (RCA) (see paragraph 11).  Therefore, there is no expectation of success provided by Feaver or by combining Feaver with Gullberg for quantifying a target analyte in blood plasma or serum, particularly at a concentration of less than 100 nM, as currently claimed.  Furthermore, Applicant points to the unexpected findings that the currently claimed invention functions better at detecting low concentration analytes in blood serum or plasma than traditional proximity ligation assays, even while based on use of polyclonal antiserum, resulting in a higher signal to noise ratio than achieved with a traditional proximity ligation assay. 
Finally, claims 8-10 that were non-elected claims to additional species, are rejoined with claims 1, 6, 7, 11-13, 16, 21 and 22 as provided by 37 CFR 1.141, since these claims depend from or otherwise require all the limitations of an allowable generic claim.  These claims have been renumbered accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637